Citation Nr: 1117035	
Decision Date: 05/03/11    Archive Date: 05/10/11

DOCKET NO.  09-12 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for low back strain, and if so, whether entitlement to service connection for a low back disorder is warranted.  

2.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for pes planus.  

3.  Entitlement to service connection for chronic erectile dysfunction.  

4.  Entitlement to an initial disability evaluation in excess of 10 percent for the Veteran's chronic left ear otitis media.  

5.  Entitlement to an initial compensable disability evaluation for the Veteran's bilateral hearing loss disability.  

6.  Entitlement to an initial compensable disability evaluation for the Veteran's hypertension.  

7.  Entitlement to an initial compensable disability evaluation for the Veteran's chronic gastritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from May 1966 to May 1968.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Philadelphia, Pennsylvania, Regional Office (RO) which, in pertinent part, established service connection for chronic left ear otitis media, bilateral hearing loss disability, hypertension, and chronic gastritis; assigned noncompensable evaluations for those disabilities; effectuated the awards as of March 24, 2008; and determined that new and material evidence had not been received to reopen the Veteran's claims of entitlement to service connection for both low back strain and pes planus.  In March 2009, the RO increased the initial evaluation for the Veteran's chronic left ear otitis media from noncompensable to 10 percent disabling.  In August 2009, the RO denied service connection for erectile dysfunction.  In July 2010, the Veteran was afforded a hearing before the undersigned Veterans Law Judge sitting at the RO.  

The Board observes that the Veteran has appealed from the initial evaluations assigned for his service-connected chronic left ear otitis media, bilateral hearing loss disability, hypertension, and chronic gastritis.  In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims (Court) addressed a similar appeal and directed that it was specifically not a claim for an increased disability evaluation.  However, the Court did not provided a specific name for the issue in lieu of "increased disability evaluation."  In the absence of such direction, the Board has framed the issues as entitlement to an initial disability evaluation in excess of 10 percent for the Veteran's left ear otitis media; an initial compensable disability evaluation for his bilateral hearing loss disability; an initial compensable disability evaluation for his hypertension; and an initial compensable disability evaluation for his chronic gastritis.  The Veteran is not prejudiced by such action.  The Board has not dismissed any issue and the law and regulations governing the evaluation of disabilities are the same regardless of how the issues are styled.  

The issues of whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for pes planus; service connection for a chronic lumbosacral spine disorder to include degenerative disc disease, arthritis, and low back strain; service connection for erectile dysfunction; and the initial evaluations of the Veteran's chronic left ear otitis media, bilateral hearing loss disability, hypertension, and chronic gastritis are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on his part.  

A review of the record reasonably raises the issue of whether the March 1974 rating decision denying service connection for pes planus is final, and if so, whether the rating decision was clearly and unmistakably erroneous.  In November 2009, the accredited representative submitted a claim of entitlement to service connection for gastroesophageal reflux disease (GERD).  These issues have not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over them.  The issues are referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  In January 2007, the RO determined that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for low back strain.  The Veteran was informed in writing of the adverse decision and his appellate rights in January 2007.  The Veteran did not submit a notice of disagreement with the adverse decision.  

2.  The documentation submitted since the July 2007 rating decision is new and material and raises a reasonable possibility of substantiating the Veteran's claim when considered with previous evidence of record.  


CONCLUSION OF LAW

The July 2007 RO determination that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for low back strain is final.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for low back strain has been presented.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a), 20.1105 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board reopens and remands the Veteran's claim of entitlement to service connection for low back strain.  Therefore, no discussion of the VA's duty to notify and assist is necessary.  

Generally, absent the filing of a notice of disagreement (NOD) within one year of the date of mailing of the notification of the initial review and determination of a Veteran's claim and the subsequent filing of a timely substantive appeal, a rating determination is final and is not subject to revision upon the same factual basis except upon a finding of clear and unmistakable error.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.200, 20.300, 20.1103 (2010).  

I.  Prior RO Decisions

In May 1974, the RO denied service connection for low back strain as the claimed disorder was not shown during active service.  In May 1974, the Veteran was informed in writing of the adverse decision and his appellate rights.  He did not submit a NOD with the decision. 

The evidence upon which the RO formulated its decision may be briefly summarized.  The Veteran's service treatment records do not refer to low back strain.  A March 1974 physical evaluation from G. R. R., Jr., M.D., conveys that the Veteran complained of left low back, buttocks, and posterior lower extremity pain of several weeks' duration.  He presented a history of "intermittent low back and left lower extremity pain since a lifting accident in the service in 1967."  Contemporaneous X-ray studies of the thoracic and lumbar spinal segments were reported to be within normal limits.  The doctor opined that the Veteran was "experiencing either a recurrent low back strain or possibly a lumbar disc protrusion with an associated radiculopathy involving the left lower extremity."  In his March 1974 Veteran's Application for Compensation or Pension (VA Form 21-526), the Veteran indicated that he had sustained a back disability in 1966.  He reported that he had been hospitalized at the Coatesville Hospital in 1970.  

In March 2005, the Veteran filed a claim to reopen.  In August 2005, the RO determined that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for low back strain.  The Veteran was informed in writing of the adverse decision and his appellate rights in August 2005.  He did not file a notice of disagreement within one year.  
In July 2006, the Veteran sought to reopen his claim of entitlement to service connection for low back strain.  Although his statement was received within one year of the prior rating decision, it does not constitute new and material evidence received within the one-year appeal period.  He had previously filed statements asserting he was injured in service and therefore the new statement was cumulative.  See 38 C.F.R. § 3.156 (2010).  In January 2007, the RO determined that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for low back strain.  The Veteran was informed in writing of the adverse decision and his appellate rights in January 2007.  The Veteran did not submit a NOD.  

The additional evidence considered by the RO in reaching its January 2007 determination may be briefly summarized.  In a July 1996 written statement, the Veteran stated that he had injured his back during 1967 while serving with the Army's 530th Engineer Company in Germany.  An April 1999 physical evaluation from D. L. Z., M.D., indicates that the Veteran reported the sudden onset of low back pain while getting into bed in March 1999.  The Veteran was diagnosed with a right L5-S1 herniated nucleus pulposus.  In his July 2006 application to reopen his claim, the Veteran stated that he had sustained a low back injury while lifting "a base plate on a deuce and a quarter" in "Switzerland Germany while serving with the 530th Engineers."  He stated that he had been "confined to barracks duty for 4-5 days in April or May of 1966/1967."  

In March 2008, the Veteran submitted a claim to reopen. 

II.  New and Material Evidence

Title 38 of the Code of Federal Regulations (2010) states, in pertinent part, that: 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  

The Court has elaborated on what constitutes "new and material evidence."  New evidence is not that which is cumulative of other evidence already present in the record. In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The evidence submitted since the January 2007 RO determination that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for low back strain consists of VA examination and clinical documentation, private treatment records, the transcript of the July 2010 hearing before the undersigned Veterans Law Judge sitting at the RO, and written statements from the Veteran.  At the hearing before the undersigned Veterans Law Judge, the Veteran stated that: he had initially injured his back lifting a base plate to a bridge from a truck; went to the military dispensary on the day of the injury and two to three other occasions thereafter; and was treated at Coatesville General Hospital and placed in traction at Lancaster County Hospital for his back disability shortly after service separation.  He stated that some of his physicians had indicated that his chronic back disorder "could have been caused by" his military service.  

The Board observes that the Veteran's testimony is to be presumed to be credible for reopening purposes unless it is found to be incredible on its face.  Duran v. Brown, 7 Vet.App. 216, 220 (1994); Washington v. Nicholson, 19 Vet.App. 362, 368 (2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran testimony includes new assertions that treating physicians have identified an etiological relationship between active service and the Veteran's chronic lumbosacral spine disability.  The Board finds that the Veteran's testimony is credible and constitutes new and material evidence in that it is of such significance that it raises a reasonable possibility of substantiating the Veteran's claim for service connection when considered with the previous evidence of record.  As new and material evidence has been received, the Veteran's claim of entitlement to service connection for low back strain is reopened.  


ORDER

The Veteran's application to reopen his claim of entitlement to service connection for low back strain is granted.  


REMAND

In light of its reopening above, the Veteran's claim of entitlement to service connection for a chronic lumbosacral spine disorder to include degenerative disc disease, arthritis, and low back strain is to be determined following a de novo review of the entire record.  

The Veteran asserts that: he initially manifested a chronic foot disorder during active service and receives ongoing VA treatment for a chronic bilateral foot disorder; he sustained a chronic back disorder secondary to an inservice lifting injury while serving with the 530th Engineer Company in Germany during 1967 or, in the alternative, during basic training in April 1966; and he developed chronic erectile dysfunction secondary to his service-connected hypertension.  He contends further that the record supports assignment of higher initial evaluations for his left ear otitis media, bilateral hearing loss disability, hypertension, and chronic gastritis as the disabilities are productive of significant physical impairment and necessitate ongoing treatment.  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

An April 2008 Report of Contact (VA Form 119) conveys that the Veteran asserted that a review of his Army unit's morning reports would establish that he injured his back during "boot camp" and was hospitalized for treatment of the injury in April 1966 while still in basic training.  The Veteran's service personnel records note that the Veteran performed his basic training at Fort Jackson, South Carolina, from May 1966 to September 1966 and was thereafter assigned to the Army's 530th Engineer Company from November 1966 to May 1968.  In April 2008, the RO contacted the National Personnel Record Center (NPRC) and requested that a search of the morning reports from the 530th Engineer Company for the period between April 1, 1966, and July 1, 1966, and from April 1, 1967, to July 1, 1967, be searched for entries pertaining to the Veteran.  In June 2008, the NPRC responded "need Co, Btry, Bn."  No further action was apparently taken of the RO's request.  

In his March 1974 Veteran's Application for Compensation or Pension (VA Form 21-526), the Veteran stated that he had been treated by Drs. Redean and Stein for a back disorder.  In his July 1996 application to reopen his claim of entitlement to service connection, the Veteran reported that he had been treated for a back disorder at the Coatesville, Pennsylvania, VA medical facility in 1969.  The RO attempted to obtain these records without success but did not determine whether it would be futile to further try to obtain the records nor was the Veteran notified of the unavailability of the records pursuant to 38 C.F.R. § 3.159(e).  In his July 2006 application to reopen his claim of entitlement to service connection, the Veteran reported that he had been treated at the Coatesville Hospital (a private facility) and St. Joseph's Hospital for his back disorder in 1968.  At the July 2010 hearing, the Veteran testified that he had received chiropractic treatment for his back complaints and been treated for a chronic back disorder at Coatesville General Hospital and Lancaster County Hospital.  He clarified that Coatesville General Hospital was no longer in existence.  A March 1999 treatment record from D. L. Z., M.D., states that the Veteran had been treated for low back pain at Chester County Hospital in March 1999.  Clinical documentation of the cited VA and private treatment is not of record.  

A November 2008 VA treatment record states that the Veteran reported that he received ongoing private urological treatment.  Clinical documentation of the cited private treatment is not of record.  

At the July 2010 hearing, the Veteran reported that he received ongoing VA treatment for his hypertension.  He related that he had been scheduled to be seen for his hypertension by the VA on the day of the instant hearing and needed to reschedule the evaluation.  He indicated further that he had been treated for his chronic gastritis approximately two weeks prior to the hearing.  Clinical documentation of the cited VA treatment is not of record.  

Clinical documentation of the cited inservice and post-service medical treatment is not of record.  The claims files do not reflect that either the records of the Fort Jackson, South Carolina, medical facility for the period from May 1966 to September 1966 or the morning reports of the Army's 530th Engineer Company for the period from November 1966 to May 1968 have been searched for relevant documentation pertaining to the Veteran.  

The VA should obtain all relevant military, VA, and private documentation which could potentially be helpful in resolving the Veteran's claims.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  When a veteran identifies clinical treatment associated with specific military facilities, the VA has a duty to either undertake an exhaustive record search or explain why such action is not justified.  Dixon v. Derwinski, 3 Vet. App. 261, 264 (1992).  
The Board notes that several VA medical records that may be relevant to the issues on appeal are scanned into the system and do not appear to be in the claims folder.  For example, there is a January 6, 2010, primary care non-VA note; a September 15, 2009, non VA note; a July 7, 2009 non-VA note; a May 19, 2009, audiology note; non-VA notes and labs that are dated August 6, 2008; and non-VA notes that are dated September 4, 2007.  These documents should be associated with the claims folder on remand.  

The VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The Veteran has not been afforded a VA examination for compensation purposes which addresses the nature and etiology of his chronic lumbosacral spine disability.  Such an evaluation would be helpful in resolving the etiology of the Veteran's chronic lumbosacral spine disorder in light of his report of an injury in service and continuity of his symptoms.  

In reviewing the clinical documentation of record, the Board finds that there is an apparent conflict as to the etiology of the Veteran's chronic erectile dysfunction.  A December 2008 VA urological evaluation notes the Veteran's history of erectile dysfunction since 1998; service-connected hypertension treated with medication; and prostate cancer treated with the radiation therapy.  An assessment of "ED: HTN, XRT, HCTZ" was advanced.  While not a model of clarity, such an assessment appears to relate the Veteran's chronic erectile dysfunction to his service-connected hypertension.  The report of a July 2009 VA examination for compensation purposes states that the Veteran presented a history of erectile dysfunction since 1997; prostate cancer and associated radiation therapy in approximately 2001; and a subsequent worsening of his erectile dysfunction.  The examining VA physician's assistant opined that:  

This veteran claims his erectile dysfunction is secondary and/or related to his service-connected hypertension.  Is less likely as not (less than 50/50 probability) caused by or a result of the Veteran's service-connected hypertension.  Rationale for opinion given: This 68 [year old] veteran has been a tobacco user on occasion greater than 1 1/2 packs per day since the age of 18.  Additionally, the Veteran claims that his erectile dysfunction began in 1997, and there were no notes - either VA or private - available to corroborate this claim.  Finally, the Veteran developed prostate carcinoma in 2001 and was treated with a full course of radiation therapy.  This is probably the most likely causation of his current level of erectile dysfunction.  

The examiner did not address whether the Veteran's erectile dysfunction was aggravated by his service-connected hypertension.  Further urological evaluation would be helpful in resolving the etiological relationship, if any, between the Veteran's chronic erectile dysfunction and his service-connected hypertension and active service in general.  During the hearing on appeal, the Veteran also asserted that his erectile dysfunction was manifested secondary to his service-connected gastritis and the medications taken for that disability.  

At the July 2010 hearing, the Veteran testified that his chronic left otitis media and bilateral hearing loss disability had increased in severity since his last VA examination for compensation purposes.  He reported that his left ear otitis media was frequently draining; symptomatic, and necessitated ongoing treatment.  The Veteran related that his bilateral hearing loss disability significantly impaired his communications with his family and other individuals; interfered with his daily activities; and necessitated the issuance of new hearing aids.  The Veteran was last afforded a VA evaluation which encompassed his left ear and hearing acuity in October 2009.  The Court held that VA audiological evaluations should include both objective test results and a full description of the functional effect of the Veteran's hearing loss disability.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The Veteran has advanced that his service-connected hypertension and gastritis have increased in severity since the last VA examinations of record.  Therefore, an additional evaluation would be helpful in accurately assessing the current disability picture associated with the Veteran's chronic left ear otitis medial and bilateral hearing loss disabilities.  

In November 2009, the Veteran submitted a claim of entitlement to service connection for GERD.  The Board finds that issue is inextricably intertwined with the certified issue of an initial compensable evaluation for the Veteran's active gastritis.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Moreover, the issue of whether new and material evidence has been presented to reopen a claim for service connection for pes planus is inextricably intertwined with the reasonably raised issue of whether the March 1974 rating decision on that issue is final based on the notice that was sent to the Veteran.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the NPRC and/or the appropriate service entity and request that a search be made of (1) the records of the Fort Jackson, South Carolina, medical facility for any documentation pertaining to inpatient and outpatient treatment of the Veteran during the period from May 1966 to September 1966 and (2) the morning reports of the Army's 530th Engineer Company for the period from November 17, 1966, to April 1, 1968, for any entries pertaining to the Veteran.  All material produced by the requested search should be incorporated into the record.  If no records are located, a written statement to that effect should be incorporated into the claims files. The Veteran should also be notified pursuant to the provisions of 38 C.F.R. § 3.159(e) (2010).  

2.  Contact the Veteran and request that he provide information as to all post-service treatment of his chronic foot, lumbosacral spine, and erectile dysfunction disabilities and his service-connected chronic left ear otitis media, bilateral hearing loss disability, hypertension, and chronic gastritis including the names and addresses of all health care providers.  Upon receipt of the requested information and the appropriate releases, the RO should contact Drs. Redean and Stein, the Coatesville Hospital (or, if closed, the current repository of the facility's records), Lancaster County Hospital, St. Joseph's Hospital, Chester County Hospital, and all other identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the claims files.  If such records are not ultimately obtained, the Veteran must be notified pursuant to 38 C.F.R. § 3.159(e) (2010).  

3.  Associate with the claims folder all relevant VA medical treatment records not currently of record, including those pertaining to treatment both in 1969 and after January 6, 2010.  If no additional records exist, such fact should be noted in the claims folder.  If such records are not ultimately obtained, the Veteran must be notified pursuant to 38 C.F.R. § 3.159(e) (2010).  

In addition, the following documents which were scanned in and can be accessed by clicking on tools, then clicking on VistA Imaging Capture, then double-clicking on the TIU Title, should be associated with the claims folder:   

	(a) January 6, 2010, primary care non-VA note
	(b) September 15, 2009, non-VA note
	(c) July 7, 2009, non-VA note		
	(d) May 19, 2009, audiology note
	(e) August 6, 2008, non-VA notes/labs
	(f) September 4, 2007, non-VA notes
	
4.  After completion of the action requested in Paragraphs 1 through 3, then schedule the Veteran for a VA examination for compensation purposes in order to determine the current nature and etiology of his chronic lumbosacral spine disability and erectile dysfunction.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner or examiners should advance an opinion as to the following questions:

a.  Is it more likely than not (i.e., probability greater than 50 percent); at least as likely as not (i.e., probability of 50 percent); or less likely than not (i.e., probability less than 50 percent) that any identified chronic lumbosacral spine disorder had its onset during active service; is etiologically related to the Veteran's claimed inservice lifting injury; or otherwise originated during or is causally related to active service.  In that regard, the examiner should consider the Veteran's reports of continuity of symptoms since discharge from service.  The examiner or examiners must provide a complete rationale for any opinion advanced.  

b.  Is it more likely than not (i.e., probability greater than 50 percent); at least as likely as not (i.e., probability of 50 percent); or less likely than not (i.e., probability less than 50 percent) that the Veteran's chronic erectile dysfunction had its onset during active service or otherwise originated during or is causally related to active service.  If not, the examiner should also address whether such disorder is due to or the result of the Veteran's hypertension or gastritis, to include medications taken therefor.  If not, was the disorder aggravated (i.e., permanently increased in severity) beyond its natural progression due to his service-connected hypertension or gastritis, and the medications prescribed therefor.  The examiner or examiners must provide a complete rationale for any opinion advanced.  

Send the claims folders to the examiner or examiners for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  

5.  After completion of the action requested in Paragraphs 2 and 3, then schedule the Veteran for a VA examination for compensation purposes in order to determine the current nature and severity of his chronic left ear otitis media, bilateral hearing loss disability, hypertension, chronic gastritis.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner or examiners must fully describe any functional effects associated with the Veteran's left ear otitis media, hypertension, gastritis, and bilateral hearing loss disability including the impact of his hearing loss disability upon his vocational pursuits. 

Send the claims folders to the examiner or examiners for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  

6.  Ensure that all development action has been completed in accordance with the above directives.  If any examination report is insufficient, it must be returned to the examiner for corrective action.  

7.  Then, after adjudicating the issues of whether the March 1974 rating decision denying service connection for pes planus is final based on the notice that was provided, and if so, whether that rating decision was clearly and unmistakably erroneous and service connection for GERD, and conducting any additional development deemed warranted, then readjudicate the issues of whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for pes planus; service connection for both a chronic lumbosacral spine disorder to include degenerative disc disease, arthritis, and low back strain; and chronic erectile dysfunction to include as secondary to his service-connected disabilities; and the initial evaluations of the Veteran's chronic left ear otitis media, bilateral hearing loss disability, hypertension, and chronic gastritis.  

If the benefits sought on appeal remain denied, the Veteran and his accredited representative should be issued a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence and applicable law and regulations considered since the issuance of the last SSOC.  The Veteran should be given the opportunity to respond to the SSOC before the case is returned to the Board.  

The Veteran is free to submit additional evidence and argument while the case is in remand status.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment by the RO.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes).  In addition, VBA's Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to provide expeditious handling of all cases that have been remanded by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  


______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


